FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofApril 2014 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No.1 Total Voting Rightsdated31March 2014 Exhibit No.2 Director/PDMR Shareholding dated01April 2014 Exhibit No.3 Holding(s) in Company dated02April 2014 Exhibit No.4 Director/PDMR Shareholding dated08April 2014 Exhibit No.5 Block Listing Return dated08April 2014 Exhibit No.1 ﻿ The Royal Bank of Scotland Group plc Total Voting Rights - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 31 March 2014:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 31-Mar-14 Ordinary shares of £1 4 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Total: of which none are held in Treasury. There are also 51,000,000,000 Series 1 class B shares of £0.01 in issue which carry no voting rights. The above figures may be used by shareholders of the respective classes of shares as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in their shareholding, under the FCA's Disclosure and Transparency Rules. Exhibit No. 2 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS IN ACCORDANCE WITH DTR 3.1.4R AND DTR 3.1.2R 1. Name of the issuer - The Royal Bank of Scotland Group plc 2. Name of person discharging managerial responsibilities/director Christopher Paul Sullivan 3. Indicate whether the notification is in respect of a holding of the person referred to in 2 above or in respect of a non-beneficial interest In respect of a holding of the person referred to in 2 4. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of £1.00 5. Name of registered shareholder(s) and, if more than one, the number of shares held by each of them Computershare Nominee Service Account 6. State the nature of the transaction Sale of ordinary shares 7. Number of shares, debentures or financial instruments relating to shares acquired 8. Price per share or value of transaction £3.102 9. Date and place of transaction 31 March 2014 10. Date issuer informed of transaction 31 March 2014 11. Name of contact and telephone number for queries Group Media Relations: +44 (0) Name and signature of duly authorised officer of issuer responsible for making notification Aileen Taylor, Group Secretary and Head of Corporate Governance Date of notification 1 April 2014 Exhibit No. 3 For filings with the FCA include the annex For filings with issuer exclude the annex TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii The Royal Bank of Scotland Group plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights x Other (please specify): 3. Full name of person(s) subject to the notification obligation:iii The Solicitor for the affairs of Her Majesty's Treasury 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached: v 31 March 2014 6. Date on which issuer notified: 1 April 2014 7. Threshold(s) that is/are crossed or reached: vi, vii 80% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect GB00B7T77214 63.51% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Series 1 class B shares £5.00 (subject to adjustment) - Anytime Up to 20,400,000,000 (depending on extent of conversion into ordinary shares) Nominal Delta Up to 44.96% Total (A+B+C) Number of voting rights Percentage of voting rights 79.92% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi UKFI Financial Investments Limited, a company wholly-owned by Her Majesty's Treasury, is entitled to exercise control over the voting rights which are the subject of this notification (pursuant to certain management arrangements agreed with Her Majesty's Treasury). The solicitor for the affairs of Her Majesty's Treasury is acting as nominee for Her Majesty's Treasury. Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Nike Kojakovic, UKFI 15. Contact telephone number: +44 (0) Exhibit No. 4 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS IN ACCORDANCE WITH DTR 3.1.4R AND DTR 3.1.2R 1. Name of the issuer - The Royal Bank of Scotland Group plc 2. Name of person discharging managerial responsibilities/director Christopher Paul Sullivan 3. Indicate whether the notification is in respect of a holding of the person referred to in 2 above or in respect of a non-beneficial interest In respect of a holding of the person referred to in 2 4. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of £1.00 5. Name of registered shareholder(s) and, if more than one, the number of shares held by each of them The Royal Bank of Scotland plc Trustee Account BAYE and Profit Sharing 6. State the nature of the transaction Participation in The Royal Bank of Scotland Group plc Share Incentive Plan 7. Number of shares, debentures or financial instruments relating to shares acquired 39 8. Price per share or value of transaction £3.148 9. Date and place of transaction 7 April 2014 10. Date issuer informed of transaction 7 April 2014 11. Name of contact and telephone number for queries Aileen Taylor, Group Secretary and Head of Corporate Governance 0 Name and signature of duly authorised officer of issuer responsible for making notification Aileen Taylor, Group Secretary and Head of Corporate Governance Date of notification 8 April 2014 Exhibit No. 5 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 8 April 2014 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Sharesave Plan Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Irish Sharesave Plan Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 1997 Sharesave Scheme Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Executive Share Option Plan Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 1999 Executive Share Option Scheme Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Medium-term Performance Plan Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Employee Share Ownership Plan Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Deferral Plan Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Long Term Incentive Plan Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Company Share Option Plan (Option 2011) Period of return: From: 01 October 2013 To: 31 March 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date:30April 2014 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
